         Case 1:21-cv-10246-DJC Document 44 Filed 07/29/21 Page 1 of 13




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 GOLDWATER BANK, N.A.,

                                Plaintiff,

 v.
                                                           Civil Action No. 21-CV-10246-DJC
 CHRISTIAN KULIKOSKI; CATHRYN
 KULIKOSKI; CARDINAL FINANCIAL
 COMPANY, L.P.; FIRST SOURCE TITLE
 AGENCY, INC.; GREAT LAKES
 SETTLEMENT AND CLOSING, INC.; and
 THE UPTOWN LAW FIRM, LLC,

                                Defendants.


                 JOINT STATEMENT PURSUANT TO LOCAL RULE 16.1

       Plaintiff Goldwater Bank, N.A. (“Plaintiff”) and Defendants Christian Kulikoski; Cathryn

Kulikoski (the “Kulikoskis”); Cardinal Financial Company, L.P. (“Cardinal”); First Source Title

Agency, Inc. (“First Source”); Great Lakes Settlement and Closing, Inc. (“Great Lakes”); and The

Uptown Law Firm, LLC (together, “Defendants”) submit this Joint Statement pursuant to Fed. R.

Civ. P. 16(b), Local Rule 16.1, and in connection with the Scheduling Conference set for August

5, 2021 at 3:30 PM. The parties have conferred in accordance with Fed. R. Civ. P. 26(f)

with respect to the preparation of this Joint Statement.

I.     BACKGROUND

       Plaintiff’s Claims

       This action arises out of a mortgage loan made by Plaintiff to the Kulikoskis on November

24, 2020. Plaintiff alleges as follows. Defendants First Source, Great Lakes, and Uptown (the

“Escrow Parties”) collectively provided escrow and settlement services for the closing of the loan.
          Case 1:21-cv-10246-DJC Document 44 Filed 07/29/21 Page 2 of 13




The Kulikoskis ultimately exercised their right to rescind Plaintiff’s loan under the Truth in

Lending Act (“TILA”), and Plaintiff notified the Escrow Parties. The Escrow Parties had already

dispersed the proceeds of Plaintiff’s loan, and they began working to secure the return of the

disbersed funds, most of which had been transferred to Defendant Cardinal to pay off the

Kulikoskis’ prior loan. Cardinal confirmed that it would return the funds, but it failed to do so

prior to the satisfaction and release of Cardinal’s lien, and Cardinal now refuses to return the funds.

Plaintiff brought suit against Defendants, and Plaintiff’s Amended Complaint asserts five claims

for relief.

        Plaintiff seeks a declaratory judgment asking the Court to establish procedures effectuating

the Kulikoskis’ recission or alternatively declaring he rescission null and void. Plaintiff also

asserts claims for breach of fiduciary duty and breach of contract against the Escrow Parties for

disbursing the proceeds of Plaintiff’s loan after the Kulikoskis rescinded and failing to secure the

return of the disbursed proceeds prior to the release of Cardinal’s lien. Finally, Plaintiff asserts a

claim for conversion and a claim for unfair and deceptive trade practices against Cardinal for its

wrongful retention of the proceeds of Plaintiff’s loan and its actions in promising the return of the

funds while nevertheless retaining them long enough to secure the discharge of its lien.

        Defendants’ Positions

        A.     The Kulikoskis

        The Kulikoskis applied for a residential mortgage refinance through Goldwater. The loan

documents were delivered to their home for execution by a “notary”. No right of recession notice

was provided at the time of the closing. They connected with Goldwater the day after the closing

and requested the right of recession. They completed and returned the Notice to Rescind to

Goldwater and rescinded their loan. Goldwater did not comply with 12 CFR 11026.23c and 209



                                                  2
         Case 1:21-cv-10246-DJC Document 44 Filed 07/29/21 Page 3 of 13




CMR 32.23 and violated MGL Chapter 93A. Goldwater, or its agents, paid off their existing

mortgage despite the election of Right of Recession. Goldwater, also recorded a new mortgage

instrument, despite have due notice that the mortgage loan was rescinded.

       B.      Cardinal

       The Amended Complaint alleges claims against Cardinal for a Declaratory Judgment under

the Truth in Lending Act (“TILA”), for Conversion and for alleged violations of G.L. c. 93A. On

its face, the Amended Complaint fails to state a claim against Cardinal upon which relief may be

granted. The allegations set forth in the Amended Complaint indicate that the Kulikoskis obtained

a loan from Goldwater (the “Refinance Transaction”) for the purpose of refinancing a previously

existing loan secured by a Mortgage given to Cardinal (the “Cardinal Mortgage Loan”). Although

the Kulikoskis rescinded the Refinance Transaction under TILA, Goldwater’s agents nevertheless

distributed a portion of the proceeds therefrom to Cardinal for the purpose of satisfying the debt

owed under the terms of the Cardinal Mortgage Loan.

       Under TILA, Goldwater or its agents bear the burden associated with any premature

distribution of the proceeds from the Refinance Transaction. Further, Goldwater and the

Kulikoskis are the only necessary parties with respect to any procedures to be established by the

Court for the purpose of effectuating the Kulikoskis’ rescission of the Refinance Transaction.

TILA does not require a prior lender in receipt of proceeds from a mortgage loan refinance

transaction, such as Cardinal, to take part in any such procedures. Accordingly, the Amended

Complaint fails to allege facts sufficient to demonstrate that Cardinal is a necessary party to any

Declaratory Judgment establishing procedures with respect to the Kulikoskis’ rescission of the

Refinance Transaction.




                                                3
         Case 1:21-cv-10246-DJC Document 44 Filed 07/29/21 Page 4 of 13




       The Amended Complaint also fails to sufficiently state a claim against Cardinal for

Conversion. To sustain its claim for Conversion, Goldwater must establish that it is the rightful

owner of the funds distributed from the Refinance Transaction and that Cardinal took some action

with the intent to appropriate the funds to itself or to deprive Goldwater of said funds. In that

respect, the Amended Complaint fails to allege facts sufficient to demonstrate that Goldwater is

the rightful owner of the funds distributed to Cardinal. By its plain language, TILA requires that a

creditor recover any proceeds inadvertently disbursed with respect to a rescinded refinance

transaction directly from the consumer, not from the prior lender. The discharge for value rule is

consistent with the provisions of TILA and provides that a creditor that receives funds from a third

party in satisfaction of an existing debt is not required to make restitution therefor even if said

funds were tendered by mistake. Here, the Amended Complaint expressly states that the funds

from the Refinance Transaction were tendered to Cardinal “to pay off Cardinal’s loan on the

Subject Property.” The Amended Complaint does not allege, nor can Goldwater establish that

Cardinal was notified that the Kulikoskis had rescinded the Refinance Transaction prior to the

distribution of the funds, or that the funds were tendered as a result of any misrepresentation by

Cardinal. Thus, Goldwater cannot demonstrate that it is the rightful owner of the funds distributed

to Cardinal so as to sustain its claim for Conversion.

       Further, the Amended Complaint is wholly devoid of any allegations sufficient to suggest

that the funds were distributed as a result of some positive wrongful act by Cardinal. Rather, the

allegations set forth in the Amended Complaint indicate that the funds from the Refinance

Transaction were distributed to Cardinal as a result of actions or omissions that are wholly

attributable to Goldwater and its agents. Additionally, the Amended Complaint alleges that

Cardinal was willing to return the funds from the Refinance Transaction so long as Goldwater



                                                 4
          Case 1:21-cv-10246-DJC Document 44 Filed 07/29/21 Page 5 of 13




assumed the financial burden associated with unwinding the mistake that resulted from the actions

and omissions of its agents. As a result, the Amended Complaint fails to sufficiently allege that

Cardinal engaged in some positive wrongful act with the intent of depriving Goldwater of the

funds.

         Moreover, the Amended Complaint fails to allege facts sufficient to plausibly suggest that

Cardinal engaged in any unfair and/or deceptive conduct whatsoever, let alone conduct sufficient

to rise to the level of unfairness necessary to sustain a claim under G.L. c. 93A. It is undisputed

that Goldwater and Cardinal are both sophisticated lending institutions. As a result, G.L. c. 93A,

§ 11 requires a higher standard of unfairness than a claim brought by a consumer under G.L. c.

93A, § 9. As set forth supra, Goldwater has no claim to the funds distributed to Cardinal whether

under the provisions of TILA or otherwise. Further, the Amended Complaint alleges that Cardinal

was willing to work with Goldwater to return the funds so long as Cardinal was returned to the

status quo ante with an enforceable debt instrument and security interest and that Goldwater bear

the burden of any cost and expense associated with unwinding the mistakes of its agents. The

Amended Complaint does not allege that Goldwater provided Cardinal with any such assurances.

Because TILA does not require Cardinal to make restitution for funds that were disbursed in error

by Goldwater’s agent, that Cardinal conditioned its willingness to return the subject funds upon

being returned to the status quo is neither unfair nor deceptive as a matter of law. To hold otherwise

would deprive Cardinal of the benefits of the Cardinal Mortgage Loan due solely to the negligence

of the Plaintiff’s agents.

         Similarly, the Amended Complaint fails to allege facts sufficient to suggest that Cardinal’s

receipt and retention of the funds from the Refinance Transaction was the result of some action or

omission by Cardinal. Accordingly, Goldwater cannot satisfy its burden of demonstrating that it



                                                  5
           Case 1:21-cv-10246-DJC Document 44 Filed 07/29/21 Page 6 of 13




has suffered damages as a result of any conduct by Cardinal so as to sustain its claim under G.L.

c. 93A.

          C.     First Source

          First Source was title agent for the transaction and it never handled the relevant funds.

On December 1, 2020, First Source first learned that the borrower had rescinded. Goldwater

advised First Source (and Uptown) by email. First Source did not receive this notification until

after Uptown had disbursed the loan proceeds to Cardinal on November 30, 2020. First Source

asserts numerous affirmative defenses, including that Plaintiff is barred from the relief sought

due to its own negligent conduct and/or substantial and material breach of contract.

          D.     The Uptown Law Firm

          The Uptown Law Firm’s position is as follows: On or about November 24, 2020,

Goldwater, as lender, originated a mortgage loan to Christian and Cathryn Kulikoski (the

“Kulikoskis”) in the amount of $780,000.00 (the “Goldwater Loan”), to be secured by the

Kulikoskis’ home located at 58 Oak Street, Stoneham, Massachusetts (the “Property”). In

connection with the Goldwater Loan, Goldwater contracted with First Source Title Agency, Inc.

(“First Source”), whereby First Source agreed to act as title and escrow agent for the closing of the

Goldwater Loan, and with Great Lakes Settlement and Closing, Inc. (“Great Lakes”), whereby

Great Lakes was to provide certain closing services, including coordination between Goldwater,

First Source, Uptown and Cardinal Financial Company, L.P. (“Cardinal”). Uptown, a law firm,

was retained as the closing agent and to provide certain wire transfer services at the closing. The

Kulikoskis intended to use a portion of the Goldwater Loan proceeds to refinance and pay-off a

preexisting loan owned by Cardinal (the “Cardinal Loan”).




                                                   6
         Case 1:21-cv-10246-DJC Document 44 Filed 07/29/21 Page 7 of 13




       On or about November 24, 2020, the Kulikoskis signed an acknowledgement that they

received copies of the Notice of Right to Cancel, which, pursuant to the Truth in Lending Act,

12 CFR § 1026.23, allows borrowers to cancel their loan transactions within three days of signing

the loan documents. Pursuant to the Notice of Right to Cancel, the Kulikoskis had until midnight

on November 28, 2020 to exercise their right to cancel and rescind the refinance transaction. In

the usual course, barring receipt of an executed cancellation notice from the Kulikoskis by

midnight on November 28, 2020, Goldwater would wire the funds for the refinance to Uptown,

which Uptown would then use to pay-off the Cardinal Loan and issue checks for the remaining

funds to the Kulikoskis and to Great Lakes, First Source and Uptown for their fees in connection

with the transaction.

       The Kulikoskis, however, did not execute the cancellation notice form (the “Cancelation

Notice”) until November 30, 2020, two days after their right of cancellation had expired.

Goldwater instructed the Kulikoskis to backdate their Cancellation Notice by two days so that they

would be within the statutory time-period to cancel.        The Kulikoskis sent the backdated

Cancellation Notice to Goldwater and Great Lakes on November 30, 2020 at 11:11 a.m.

       Goldwater concedes that nobody notified Uptown or First Source of the Cancellation

Notice on November 30. Notwithstanding Goldwater’s receipt of the Cancellation Notice, Uptown

still received Goldwater’s funds for the refinance by wire transfer. Because Uptown had not

received the Cancellation Notice by the original deadline of midnight on November 28, and had

received the funds from Goldwater on November 30, Uptown promptly and in the usual course

wired the funds to Cardinal to pay-off the Cardinal Loan and issued the required checks on

November 30. Uptown and First Source were not notified about the Cancellation Notice until

December 1, 2020 at 12:51 p.m.



                                                7
            Case 1:21-cv-10246-DJC Document 44 Filed 07/29/21 Page 8 of 13




          Accordingly, Goldwater has only itself (and perhaps Great Lakes) to blame for failing to

notify Uptown of the rescission until it was already too late.


II.       PROPOSED AGENDA OF MATTERS TO BE DISCUSSED AT SCHEDULING
          CONFERENCE

          The Parties propose discussing the proposed pre-trial case schedule set forth below.

III.      PROPOSED DISCOVERY PLAN AND PRE-TRIAL SCHEDULE

          The Parties confirm their obligation to limit discovery as set forth in Fed. R. Civ. P. 16(b)

and Local Rule 26.1(c). The Parties further agree that, given the concentrated period of time at

issue, conducting discovery in phases is not necessary. The Parties propose the following

discovery and pre-trial schedule. Where the Parties are in disagreement, the Parties’ respective

positions are noted:

       1. Initial Disclosures. Initial Disclosures required by Fed. R. Civ. P. 26(a)(1) must be served
          by August 19, 2021.

                  Uptown’s position is that it should not have to provide initial disclosures or
                  participate in discovery until after the Court has ruled on its Motion to
                  Dismiss.


       2. Amendment to Pleadings. Except for good cause shown, no motions seeking leave to
          add new parties or to amend the pleadings to assert new claims or defenses may be filed
          after September 6, 2021.

       3. Fact Discovery.

              a. Document Production. All documents responsive to request for production shall
                 be produced by February 4, 2022. Requests for production shall be served in time
                 to permit parties to meet this deadline.

                  First Source and Cardinal contend that the deadline for the production of documents
                  should be November 4, 2021, and that all other suggested deadlines should be
                  adjusted forward accordingly. This is not a complex case, as it has limited factual



                                                   8
    Case 1:21-cv-10246-DJC Document 44 Filed 07/29/21 Page 9 of 13




          and legal issues in dispute. Further, First Source does not anticipate the matter to
          be document intensive.

          In the event Uptown is not dismissed from this case, Uptown agrees with the
          discovery scheduled proposed by First Source and that document production should
          be completed by November 4, 2021 as this is not a document intensive or complex
          case.


      b. Fact Discovery Deadline. All discovery, other than expert discovery, must be
         completed by March 4, 2022.

4. Expert Discovery

      a. Plaintiff’s trial expert(s) must be designated, and the information contemplated by
         Fed. R. Civ. P. 26(a)(2) must be disclosed, no later than April 4, 2022.

      b. Defendants’ trial expert(s) must be designated, and the information contemplated
         by Fed. R. Civ. P. 26(a)(2) must be disclosed, no later than April 4, 2022.

      c. The depositions of all trial experts must be completed no later than May 6, 2022,
         with the deposition of Plaintiff’s expert(s) to precede the deposition of Defendants’
         expert(s).

5. Dispositive Motions

      a. Dispositive Motions, such as motions for summary judgment or partial summary
         judgment, must be filed no later than June 4, 2022.

      b. Oppositions to summary judgment motions must be filed within 21 days after
         service of the motion pursuant to Local Rule 7.1.

      c. All summary judgment filings shall conform to the requirements of Local Rule
         56.1.

6. OTHER ISSUES AFFECTING DISCOVERY AND PRE-TRIAL SCHEDULE

      a. Defendant Great Lakes has not yet appeared in this action, and Plaintiff intends to
         move forward with a motion for default and default judgment shortly. Should
         default judgment be entered and Great Lakes later seeks to have such judgment set
         aside, Great Lakes’ entry into this proceeding may affect the timing of discovery
         and the pre-trial schedule.

7. MAGISTRATE JUDGE

   The Parties do not consent to trial by Magistrate Judge.

                                            9
  Case 1:21-cv-10246-DJC Document 44 Filed 07/29/21 Page 10 of 13




8. CERTIFICATION OF CONFERENCE                         REGARDING           BUDGET       AND
   ALTERNATIVE DISPUTE RESOLUTION

  Each Party will separately file its certification pursuant to Local Rule 16.1(d)(3)


  Respectfully submitted this the 29th day of July, 2021.



                                        /s/ Derek M. Bast
                                        Sean C. Wagner, pro hac vice
                                        Derek M. Bast, pro hac vice
                                        WAGNER HICKS PLLC
                                        831 E. Morehead Street, Suite 860
                                        Charlotte, North Carolina 28202
                                        Telephone: (704) 705-7358
                                        Sean.wagner@wagnerhicks.law
                                        derek.bast@wagnerhicks.law

                                        Michael C. Fee (BBO # 552796)
                                        Scott M. Zanolli (BBO # 688230)
                                        Pierce & Mandell, P.C.
                                        11 Beacon Street, Suite 800
                                        Boston, MA 02108-3021
                                        Telephone: 617-720-2444
                                        Facsimile: 617-720-3693
                                        mfee@piercemandell.com
                                        scott@piercemandell.com




                                           10
Case 1:21-cv-10246-DJC Document 44 Filed 07/29/21 Page 11 of 13




                            ATTORNEYS FOR PLAINTIFF

                            FIRST SOURCE TITLE AGENCY, INC.,
                            By its Attorneys,


                            /s/ Alan E. Lipkind
                            Alan E. Lipkind (BBO #547938)
                            alipkind@burnslev.com
                            Laura Lee Mittelman (BBO #689752)
                            lmittelman@burnslev.com
                            BURNS & LEVINSON LLP
                            125 High Street
                            Boston, MA 02110
                            (617) 345-3000




                            Christine and Kathryn Kulikowski
                            By their Attorneys,


                            /s/ Russell Z. Goldberg
                            Russell Zane Goldberg, ( BBO 549953 )
                            Falbo, Solari & Goldberg, PC
                            Five Essex Green Drive Suites 32-34
                            Peabody, MA. 01960
                            978-532-8891


                            Respectfully Submitted
                            Cardinal Financial Company, L.P.,
                            By its attorneys,


                            /s/ Brian C. Linehan___________
                            Brian C. Linehan, Esq. (BBO# 690437)
                            Reneau J. Longoria, Esq. (BBO # 635118)
                            Doonan, Graves & Longoria, LLC
                            100 Cummings Center Suite 303C
                            Beverly, MA 01915
                            Tel. (978) 921-2670
                            bl@dgandl.com




                              11
Case 1:21-cv-10246-DJC Document 44 Filed 07/29/21 Page 12 of 13




                            THE UPTOWN LAW FIRM, LLC
                            By their attorneys,

                            /s/ Jessica Gray Kelly
                            Nancy M. Reimer (BBO # 555373)
                            nreimer@fmglaw.com
                            Jessica Grey Kelly (BBO # 666846)
                            Jessica.kelly@fmglaw.com
                            Freeman Mathis and Gary, LLP
                            60 State Street, Suite 600
                            Boston, Massachusetts 02109
                            (617) 963-5975




                              12
        Case 1:21-cv-10246-DJC Document 44 Filed 07/29/21 Page 13 of 13




                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing Joint Statement using the CM/ECF
system, which will send notification of such filing to all registered CM/ECF users, and paper
copies will be sent to those indicated as non-registered participants as of the date below.

Great Lakes Settlement and Closing, Inc.
c/o Towhidul Hussain
2189 Professor Avenue
Cleveland, OH 44113


       This the 29th day of July, 2021.


                                                    /s/ Derek M. Bast
                                                    Derek M. Bast




                                               13
